Ogden, J.
The question of the proper registration of the title bond or deed from "Wm. Pettus, the original grantee, to N. M. Newson, we think, has been undoubtedly settled by the Act of 5th of February, 1841, and the Act of 9th of February, 1860, known as the enabling or healing statute, and the repeated decisions of this and other courts upon statutes of the like character; so that we now feel fully authorized to pronounce. the deed referred to as duly registered for all purposes of evidence, under the registration act. And we are of the *271opinion that, so far as the questions arising in this suit are concerned, it is wholly immaterial whether that instrument be regarded as an absolute deed or a bond for title, as in either event it was clearly admissible in.evidence, to prove the transaction between Pettus and Uewson.
We are unable to appreciate the force of the objection to the reading in evidence the transcript from the District Court of the United States for the middle district of Tennessee, since that appears to be a literal compliance with the 38th Section of the Bankrupt Law of 1867, which declares that “ copies of such “ records, duly certified under the seal of the court, shall in “ all cases he prima facie evidence of the facts therein stated.” And Section lfith of the Act clearly indicates, that such certificate may be made by the clerk of the court. And this transcript under the law, is prima faeie evidence of, the matters therein stated. They establish the fact, that P. B. Calhoun was adjudged a bankrupt; that R. C. Sanders was appointed assignee of said bankrupt’s estate; that he accepted the trust; and further, that the Register assigned all the property of the bankrupt to said Sanders. These orders were signed by the Register, and properly certified to by the clerk, and, without evidence proving the contrary, must be held conclusive of the facts stated.
We wish not to be understood as deciding that no deed of assignment was necessary to vest in the assignee a title to the property assigned, nor that the production of such deed would not be necessary if demanded at the proper time and place, in order to sustain a claim founded on that assignment. But a party may waive the production of the deed, and by his own acts become estopped from denying that there is such an instrument, or that it is full and ample to convey all rights claimed under it. And we think the appellants in the case at bar come into this court estopped from raising any question in regard to that deed from the Register to the assignee. They remained quiet in the court below, and permitted the transcript from the records of the bankrupt court to establish the pre*272sumption, not only of the order of assignment, but also of the execution of the deed of assignment, without an objection as to the non-production of the deed; and now we think they should not be heard tó raise that question, for the first time, here. It is true that they objected in the lower court to the introduction of the transcript, which certified that the assignment had been made, but when their exceptions in that particular were overruled, they appear to have surrendered the contest, and permitted the deed to appellee, which was founded upon that assignment, to be read in evidence without objection, upon the presumption raised by the transcript, under the law, that the assignment had been sufficiently established; and having" failed to present their objections, in this respect, specifically and definitively to the court below, that the errors, if any, might be corrected there, we think they should not be heard in an appellate court, upon questions from the decision of which they have not appealed.
The decree of the lower court, in defining the specific boundaries of the land adjudged to the plaintiff, without a commission for partition, may have been erroneous; but as it is in proof that both plaintiff’s vendor and defendant, many years ago, agreed to the specific division made by the judgment of the court; and as there is no claim that this particular land is more valuable than any other portion of the two leagues in which appellees claim to have an undivided interest; and as there.is no complaint of this portion of the judgment of the lower court, because it will work an injury to any one ; and, particularly, as there was no motion for a new trial by the appellant, so that the District Court might have had an opportunity for correcting any error in the judgment there rendered, we are without both the power and inclination to disturb that judgment, and it is affirmed.
Affirmed.